Citation Nr: 1606060	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  05-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an effective date prior to February 12, 2013, for the grant of a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1984 and from September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The extensive adjudicative history associated with the Veteran's claim of entitlement to service connection for a cervical spine disability need not be detailed here.  It sufficient to state for present purposes that this issue was before the Board in May 2008, July 2013, September 2014, and, most recently, July 2015.  On each occasion, the Board remanded the claim for additional development.  After an October 2015 supplemental statement of the case was issued, the Veteran's claim was remitted to the Board for further appellate review.

In a July 2014 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability (TDIU), effective February 12, 2013.  Although the Veteran timely submitted a notice of disagreement as to the assigned effective date, the RO did not issue a statement of the case.  In the July 2015 remand, the Board remanded the Veteran's claim so that the Veteran could be provided a statement of the case and given the opportunity to perfect an appeal.  While in remand status, the RO issued an August 2015 statement of the case, and the Veteran subsequently perfected an appeal. 

The issue of entitlement to an effective date prior to February 12, 2013, for the grant of TDIU will be addressed in the remand portion of the decision below and is remanded to the RO.


FINDING OF FACT

The Veteran's current cervical spine disability was not shown to have been present during her active duty service, or for many years thereafter, nor is it the result of any incident occurring during her active duty service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or due to active duty, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131; 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claim in the December 2004 rating decision, the RO's May 2004 letter did not satisfy the duty to notify provision.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Despite this notice defect, the Board finds that the Veteran was not prejudiced.  In this regard, the Board finds that the Veteran had actual knowledge of the information and evidence necessary to substantiate her claim.  Specifically, the Veteran was provided notice of how to establish service connection on a direct basis and service connection based on a continuity of symptomatology via an August 2005 statement of the case.  Further, the Veteran demonstrated actual knowledge of the requirements to establish service connection through the statements submitted throughout the pendency of this appeal and her testimony at the September 2012 Board hearing. 

Based on the above, the Board finds that, despite VA's failure to satisfy the notice provisions, this error was harmless as the Veteran was provided actual notice and was provided the opportunity to participate in the processing of this claim, including testifying at a hearing.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's error was not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the merits of her claim.

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records, her identified VA and private treatment records, and the documentation associated with her application for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Also with respect to VA's duty to assist, the Veteran was provided VA examinations in November 2013, December 2014, and August 2015, in order to ascertain the presence and nature of any current cervical spine disability, and the etiological relationship, if any, between any found cervical spine disability and her active duty.  The examiners reviewed the Veteran's relevant records, considered the Veteran's statements, and performed thorough physical examinations.  Ultimately, the examiners rendered a diagnostic and an etiological opinion with a thorough underlying rationale.  As such, the Board finds that the Veteran has been provided a VA examination that is adequate for purposes adjudicating her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA's duty to assist has been met.

In September 2012, the Veteran testified at a Board hearing with the undersigned Acting Veterans Law Judge.  A VA official who conducts a hearing must fulfill two duties:  (1) the duty to fully explain the claim(s) at issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  During the hearing, the representative and the Acting Veterans Law Judge asked questions to ascertain the onset, course, and etiology of the Veteran's disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  During the hearing, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  However, in the subsequent remands, the Board determined that, in order to satisfy VA's duty to assist, the Veteran should be provided VA examinations, which were administered.  Moreover, in subsequent remands, the Board determined that previous developmental remand directives had not been accomplished by the RO and, thus, the Board remanded the Veteran's claim in order to ensure compliance.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the undersigned Acting Veterans Law Judge complied with the regulatory duties regarding hearings.  Id.  

As referenced in the Introduction, the claim at issue here has been before the Board in May 2008, July 2013, September 2014, and July 2015.  

In the May 2008 remand, the Board directed the RO to obtain the Veteran's service treatment records and service personnel records, including any such documents associated with her period of service from September 20, 1990 to June 27, 1991.  The Board also directed the RO to provide the Veteran a VA examination, in part, to ascertain the presence and nature of any diagnosable cervical spine disability manifested by muscle pain and, if any, whether it was incurred in or due to her active duty.

In the July 2013 remand, the Board determined that the RO did not substantially comply with the development directives, specifically in regard to undertaking efforts to obtain the Veteran's service treatment and personnel records.  Significantly, there was no documentation regarding the RO's efforts to obtain records associated with the Veteran's alleged in-service motor vehicle accident.  For this reason, and to provide the Veteran a VA examination specifically concerning her cervical spine, the Board remanded the Veteran's claim.

In the September 2014 remand, the Board observed that the RO failed to document its efforts to obtain the Veteran service treatment records, including any related to the alleged in-service motor vehicle accident.  Additionally, although the RO provided the Veteran a VA examination, the examiner did not consider/discuss the Veteran's post-service motor vehicle accident as requested.  For these reasons, the Board again remanded the Veteran's claim to the RO.

In the July 2015 remand, the Board determined that the VA examination provided to the Veteran regarding her cervical spine was inadequate for purposes of adjudicating her claim.  As such, the Board determined that the RO had not substantially complied with the September 2014 remand directives and, thus, another remand was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the Veteran's claim of entitlement to service connection for cervical spine disability was in remand status, the RO provided the Veteran with a VA examination in August 2015.  The examiner reviewed the Veteran's electronic claims file; elicited from the Veteran a relevant history, including a description of her claimed in-service symptoms and the alleged in-service motor vehicle accident; and administered a thorough clinical evaluation.  Ultimately, the examiner rendered an opinion that addresses the salient etiological questions presented by the Veteran's claim.  Subsequently, the denial of the Veteran's claim was confirmed and continued by the RO, which then issued an October 2015 supplemental statement of the case.  The RO then remitted the Veteran's claim to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with all of the remand directives and, thus, another remand is not warranted.  Id.  Consequently, the Board will address the merits of the Veteran's claim herein.

The Veteran asserts that a current cervical spine disability was etiologically related to her active duty, including, but not limited to, an in-service motor vehicle accident.

Generally, service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes a current diagnosis of cervical spine degenerative disc and/or joint disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the requirement of a current disability has been established and, thus, no further discussion is required with respect to this aspect of establishing service connection.  The salient issues with respect to the Veteran's claim is whether her current cervical spine disability was incurred in or due to her active duty, to include her alleged in-service motor vehicle accident.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  The evidence of record includes opinions wherein this relationship was addressed.

In November 2013, the Veteran underwent a VA examination to ascertain the nature of any present cervical spine disability and, if any, what the etiological relationship is, if any, between each such disability and her active duty.  After reviewing the relevant evidence of record and administering a clinical evaluation, the examiner rendered a diagnosis of degenerative disc disease.  The examiner then opined as follows:

[The] Veteran has degenerative disc disease at C5-6.  There is a less than 50 [percent] probability that she incurred a cervical spine problem in the service, rationale is that her [service treatment records] do not reveal a problem.

During a December 2014 VA examination, the Veteran reported that she did not experience neck symptoms following the in-service motor vehicle accident while stationed in Saudi Arabia in 1991.  The examination focused on the Veteran's back, not her cervical spine and, thus, an etiological opinion pertaining to the Veteran's cervical spine was not rendered.

In August 2015, the Veteran underwent a VA examination to determine the etiological relationship, if any, between the Veteran's cervical spine disability and her active duty service.  The examiner indicated that the Veteran's electronic claims file was reviewed.  During the examination, the Veteran reported that she was involved in a 15-car accident in 1991, while stationed in Saudi Arabia.  After describing the accident, the Veteran stated that she did not "recollect any specific injuries to the [her] neck at that time."  She denied injuries other than "usual strains to neck."  The Veteran also stated that her neck was "bothering her" before the alleged in-service motor vehicle accident, that her neck was bothering her at the time of her separation from active duty, and that it has continued bothering her since then.  She indicated that she was involved in a motor vehicle accident in 1995, but that "this played no role in [her] current neck problems."  The examiner then indicated that the Veteran "denied any injuries to her neck whatsoever."  After administering a clinical evaluation, the examiner rendered a diagnosis of cervical spine degenerative joint disease.  The examiner then provided the following opinion:

It is less likely than not [that a] current neck problem [was] incurred during [service] or [within] one year of [service].  Extensive records reviewed with onset [of] chronic neck problems noted [in] 2003 and without evidence [of] chronic neck problems prior upon review of the many treatment records supplied for my review (private records, cprs, military).  Thus, [it is] less likely than not [that a] claimed neck condition had onset during [service] or [within] one year of [service].  I do not attribute neck condition to any events or injuries in [service] as records suggest onset chronic neck condition around 2003 time frame and without trauma relationship per notes described in clinical records.  It is less likely than not [that a] current neck problem related to [service-connected] Fibromyalgia.  [Fibromyalgia] does not cause [degenerative joint disease] of the neck which is the current etiology of chronic neck condition diagnosed in recent years (2006).  [Fibromyalgia] is a muscle disorder and does not cause [degenerative disc disease] of [cervical] spine and therefore [degenerative joint disease of the] [cervical] spine [is] not related to [service-connected] [fibromyalgia].  [Motor vehicle accident] history discussed at time of [December 2014 VA examination] and appear to play no role in causation or aggravation of neck problem as history noted by [V]eteran and date of onset of diagnosis chronic neck condition do not correlate with [a motor vehicle accident] in [service] or as a civilian that would lead to causation of present neck condition.  Her chronic neck problems started long after [service] and [motor vehicle accident in] 1996.  Clinic notes in [the Veteran's electronic claims file] note [fibromyalgia in her] neck [in] 2004 and no neck trauma attributed to neck symptoms at that time which is evidence against injury to neck [injury] in [service] or from [motor vehicle accident] as to causation of current musculoskeletal neck problem.  [R]eported normal [magnetic resonance imaging in] 2003 followed by [magnetic resonance imaging in] 2006 showing [degenerative joint disease] is suggestive of aging process as to etiology of chronic neck condition and evidence against relationship to [service] or [motor vehicle accident] in mid-[19]90s or treatment of back condition in 90s.  Thus, taking all of this in[to] consideration, it is less likely than not current neck problem [was] incurred during [service] or [within] one year of [service] (nor is it related to events in [service] since onset of chronic condition so many years later following exit from [service]).  It is less likely than not related to [motor vehicle accident] for reasoning above as well.  I reviewed treatment records for musculoskeletal problems but no evidence of chronic neck problems noted till 2003 time frame and therefore I cannot attribute neck problems to [service] from treatment of musculoskeletal issues in mid [19]90s (as review not suggestive of chronic neck problems at that time or shortly following complaints during that time frame).  History was taken in consideration at time of last [VA] exam[ination] and can be referred to ([December 2014]).  See history above done today [regarding] historical considerations.  I did take [V]eteran's history in consideration but reality is that the many treatment records suggest the time of onset of chronic neck condition to be long after exit from [service] and therefore not related to [service].

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only etiological opinions of record are those of the VA examiners, which are negative to the Veteran's claim.

To the extent that the Veteran asserts that her current cervical spine disability is etiologically related to her active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as a post-service motor vehicle accident or the aging process.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the lay opinion as to the medically complex question is accorded no probative value.  As such, service connection for the Veteran's current cervical spine disability is denied on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Given the diagnoses associated with the Veteran's cervical spine disability and the Veteran's assertions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The earliest evidence of record demonstrating that the Veteran complained or was treated for a cervical spine disability was dated many years after her active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that she experienced symptoms during and since her active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding her cervical spine disability during and since her active duty.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.    Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that she continuously experienced cervical spine pain since her active duty are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  Now that the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserts that her current cervical spine disability was incurred in or due to her active duty, to include as a result of a motor vehicle accident in 1991.  The Veteran's personnel records demonstrate that she was stationed in Saudi Arabia from November 1990 to May 1991, and that she was engaged in motor transportation operations.  Further, a fellow service member, BJS, submitted a statement in support of the Veteran's claim, dated in February 2005.  Therein, Mr. S. reported that he and the Veteran were involved in a 10- to 15-vehicle accident while they were stationed in Saudi Arabia in 1991.  He then stated that, shortly after this accident, the Veteran complained of neck injuries.  

Contrary to Mr. S.'s statement, during the December 2014 VA examination, the Veteran reported that she did not experience cervical spine symptoms as a result of the alleged 1991 in-service motor vehicle accident.

Additionally, despite exhaustive efforts undertaken by VA in obtaining the Veteran's service personnel records, none of these records demonstrates that she was involved in a motor vehicle accident during her active duty, to include during her service in Saudi Arabia.  Further, the Veteran's service treatment records did not show that she complained or received treatment for a cervical spine disability or symptoms thereof.  Significantly, the Veteran underwent a periodic examination in August 1992, while serving in the Army National Guard.  The examiner determined that the Veteran's spine and musculoskeletal system were clinically normal.  According to a contemporaneous report of medical history, the Veteran denied then experiencing or ever experiencing any medical issues relevant to the cervical spine.  Moreover, the Veteran was involved in a post-service motor vehicle accident in 1996.  Despite this, the first evidence of post-service treatment for a cervical spine disability was dated many years after her active duty.  As discussed by the August 2015 VA examiner, post-service evidence of record showed that the Veteran marked an onset of cervical spine pain as in or around 2003, which are contrary to her current assertions of in-service incurrence.

After weighing the Veteran's assertions of continuity against the absence of in-service treatment records; normal clinical findings shortly after discharge; the inconsistency of the Veteran's statements with the other evidence of record and her own statements with respect to onset of the disability; and the prolonged period before the first post-service treatment and diagnoses, the Board finds that the Veteran's statements are not credible evidence as to experiencing a cervical spine disability in and/or since her active duty.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms.  As such, the Board finds that service connection for a cervical spine disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a cervical spine disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to an effective date prior to February 12, 2013, for the grant of TDIU, in her December 2015 substantive appeal, the Veteran requested that she be scheduled for a hearing before the Board sitting at the RO (a Travel Board hearing).  To date, the Veteran has not been provided the requested hearing and, thus, a remand is required.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704 (2015).  If the Veteran no longer desires a hearing before the Board in this matter, she must promptly notify the RO.  38 C.F.R. 
§ 20.702(e) (2015).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


